OPINION OF THE COURT
Memorandum.
The order appealed from should be reversed, with costs, and the judgment of Supreme Court, New York County reinstated, *780for the reasons stated in the dissenting opinion of Mr. Justice Samuel J. Silverman at the Appellate Division (56 AD2d, at pp 403-405). We would note, however, that this result is founded upon the quasi-voluntary nature of the Rent Stabilization Association, and we express no opinion as to whether the statute authorizes a public agency to impose the type of regulation here in issue.
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Cooke concur.
Order reversed, with costs, and judgment of Supreme Court, New York County, reinstated in a memorandum.